IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0075-04



THE STATE OF TEXAS


v.


MATTHEW REID MECHLER, Appellee




ON APPELLEE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTEENTH COURT OF APPEALS

FORT BEND COUNTY



 Meyers, J., filed a concurring opinion.

CONCURRING OPINION


	I agree with the majority that the court of appeals erred in failing to review this
case for an abuse of discretion.  I also agree with the holding that the trial court erred in
suppressing the intoxilyzer results, but I reach this conclusion for a different reason than
the majority.  
	The majority states that the court of appeals erred in conducting a de novo review,
however, the majority makes the same mistake by conducting a Rule 403 analysis.  As
Judge Cochran states in her concurring opinion, there are factors that develop at trial that
must be considered in a Rule 403 analysis.  Therefore, a pretrial hearing is not appropriate
in this situation.  Because the majority is essentially conducting a de novo pretrial Rule
403 analysis, I cannot join the opinion and concur only in the result.
 
								Meyers, J.

Filed: January 12, 2005
Publish